Citation Nr: 0315493	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  95-28 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

3.  Entitlement to service connection for shortness of 
breath, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

4.  Entitlement to service connection for headaches, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

5.  Entitlement to service connection for diarrhea, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

6.  Entitlement to service connection for memory loss and 
impaired concentration, to include consideration as a chronic 
disability resulting from an undiagnosed illness.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1964 to 
June 1967 and from November 1990 to June 1991.  He served in 
the Southwest Asia theater of operations from January 20, 
1991 to May 21, 1991.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2000, it was determined that well-
grounded claims had been presented as to some of the issues 
and that the RO should reconsider whether well-grounded 
claims had been submitted as to the other issues, and the 
case was remanded to the Department of Veterans Affairs (VA), 
Manchester, New Hampshire, Regional Office (RO) for 
additional development and readjudication.  Following the 
completion of the requested development, the RO issued a 
supplemental statement of the case in February 2003.  The 
case is ready for further appellate review.  




REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2003, the RO issued a supplemental statement of 
the case to the appellant that included the provisions of the 
VCAA.  In the cover letter, the appellant was told that he 
had 60 days to respond to the supplemental statement of the 
case.  In April 2003, the RO issued a letter to the appellant 
that further explained the provisions of the VCAA.  In this 
letter, the appellant was advised that he had until May 19, 
2003, to respond.  Subsequent to these transmittals, however, 
a decision was issued in the Federal Circuit Court that 
interpreted the effect of the VCAA on claims for veteran's 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
asserted that appellants must be afforded one year to respond 
to any request for development information under the VCAA, 
and not the 60 days that had been indicated.  Consequently, 
the RO must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

It is recognized that in April 2001, the RO issued a letter 
to the appellant that had also included the provisions of the 
VCAA.  This letter, however, did not specify the type of 
evidence that would be necessary for the veteran to establish 
his claim of service connection for an undiagnosed illness 
based upon certain presumptions that apply to veterans such 
as the instant veteran who served in Southwest Asia during 
the Gulf War.  Consequently, it is incumbent upon VA to 
inform the veteran that the success of his case specifically 
turns upon whether competent (e.g., medical) evidence can be 
produced supporting the veteran's allegation that he exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b) (2002); or a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or any diagnosed illness 
that the Secretary deems in regulations warrants a 
presumption of service connection; or any combination of 
these three types of illnesses.  38 C.F.R. § 3.317 (2002).  
If, however, there is affirmative evidence that any such 
undiagnosed illness was not incurred during such Southwest 
Asia service, or that it was caused by a supervening 
condition or event, or that it was the result of the 
veteran's own willful misconduct, then the success of the 
veteran's case could turn upon competent medical evidence to 
the contrary.  38 C.F.R. § 3.317(c) (2002)

This case is thus REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  If any additional development is 
undertaken or evidence is added to the 
record, the RO should readjudicate the 
appellant's claims.  If a complete grant 
of the claims remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


